Order entered December 16, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01159-CV

IN RE FORT APACHE ENERGY, INC., ALLAN P. BLOXSOM, AND DRILLING RISK
                    MANAGEMENT, INC., Relators


                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-01534

                                          ORDER
                       Before Justices Lang-Miers, Evans, and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   DAVID EVANS
                                                          JUSTICE